Citation Nr: 0723599	
Decision Date: 07/31/07    Archive Date: 08/14/07

DOCKET NO.  05-35 646A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for residuals of skin 
cancer of the face.

3.  Entitlement to service connection for scars and burning 
of the chest, not associated with sebaceous cysts.  

4.  Entitlement to a compensable disability rating for 
residuals of sebaceous cysts.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to 
October 1975. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

The veteran presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in September 
2006.  A transcript of the hearing is associated with the 
claims files.

The issue of entitlement to a compensable disability rating 
for residuals of sebaceous cysts is addressed in the REMAND 
that follows the order section of this decision.


FINDINGS OF FACT

1.  The veteran was not exposed to Agent Orange while serving 
on active duty.

2.  Diabetes mellitus was not present within one year after 
the veteran's discharge from service and is not etiologically 
related to service.

3.  Skin cancer of the face was not present within one year 
after the veteran's discharge from service and is not 
etiologically related to service or service-connected 
disability.  

4.  The veteran does not have a current disability manifested 
by scarring of the chest other than sebaceous cysts.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
active duty, nor may such incurrence or aggravation be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  Skin cancer of the face was not incurred in or aggravated 
by active duty, its such incurrence or aggravation during 
such service may not be presumed, and it is not proximately 
due to or the result of service-connected disability.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2006).

3.  Scars of the chest not associated with sebaceous cysts 
were not incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for diabetes 
mellitus, skin cancer of the face, and for scars of the 
chest, not associated with sebaceous cysts.  The Board will 
initially discuss certain preliminary matters, and will then 
address the pertinent law and regulations and their 
application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA, to include 
notice that he submit any pertinent evidence in his 
possession, by letter mailed in March 2005, prior to its 
initial adjudication of the claim.  Although the veteran has 
not been provided notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities for which service connection is sought, the 
Board finds that there is no prejudice to him in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  As explained below, the Board 
has determined that service connection is not warranted for 
the claimed diabetes, skin cancer, and scars of the chest.  
Consequently, no disability rating or effective date will be 
assigned, so the failure to provide notice with respect to 
those elements of the claims was no more than harmless error.

The Board also notes that the veteran has been afforded VA 
examinations where appropriate, and service medical records 
and pertinent VA medical records have been obtained.  Neither 
the veteran nor his representative has identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate the claims.  The Board is also 
unaware of any such outstanding evidence.  Indeed, the 
veteran has indicated that he believes that all pertinent 
evidence is of record.  

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claims were 
insignificant and non prejudicial to the veteran.  
Accordingly, the Board will address the merits of the claims.  

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests diabetes 
mellitus or a malignant tumor to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The evidence shows and the veteran does not dispute that he 
did not have diabetes mellitus or skin cancer in service or 
until many years after.  

The veteran has asserted that his claimed diabetes, facial 
skin cancer, and scarring of the chest, not associated with 
sebaceous cysts, are the result of his exposure to Agent 
Orange.  However, the veteran's service records show that he 
did not serve in the Republic of Vietnam at any time during 
his active duty, nor does he claim such service.  In 
addition, the veteran has provided no evidence that tends to 
corroborate his allegations.  He reported in a March 2004 
Agent Orange examination that he was exposed during training 
exercises, that he was involved in handling and spraying of 
Agent Orange, that he was in an area recently sprayed with 
Agent Orange, that he was directly sprayed with Agent Orange, 
and that he ate and drank food contaminated with Agent 
Orange.  At the hearing before the undersigned he only 
alleged that he was sprayed with Agent Orange in connection 
with a training exercise and that he was aware that it was 
Agent Orange because his first sergeant told him that was 
what it was.

Although the veteran is competent to describe his activities 
in service, the Board has not found the contention that a 
training exercise included spraying soldiers with Agent 
Orange.  Although it is possible that his first sergeant 
identified the spray as Agent Orange, that does not mean that 
it actually was.  In addition, there is no indication from 
the record that the veteran is competent to identify Agent 
Orange, or any other herbicide, or to determine with any 
reliability its presence in the environment, on his body, or 
on his food.  Indeed, the veteran claims no expertise in 
handling or identifying herbicides, but claims that he was 
exposed during a training exercise.  Yet despite the lack of 
any claimed expertise, and the lack of any supporting 
evidence, he reported "definitely yes" to all areas of 
exposure on the Agent Orange Registry questionnaire.  In the 
Board's view, this diminishes the credibility the of the 
veteran's statements.  Significantly, the Agent Orange 
examiner, a physician, believed that the veteran was 
exaggerating his claims.  In sum, the Board does not find the 
veteran's allegation that he was exposed to Agent Orange in 
service to be credible.  In view of the absence of any 
credible evidence of such exposure, the Board concludes that 
no such exposure occurred.  

Moreover, there is no medical evidence suggesting that his 
diabetes mellitus or skin cancer is otherwise etiologically 
related to service or service-connected disability.  Indeed, 
the June 2005 VA examiner stated the opinion that the skin 
cancer was not related to the veteran's service-connected 
sebaceous cyst residuals.  In essence, the evidence of a 
nexus between these disabilities and his military service is 
limited to the veteran's own statements.  This is not 
competent evidence of the alleged nexus since laypersons, 
such as the veteran, are not qualified to render an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Accordingly, the Board must 
conclude that service connection for diabetes and skin cancer 
of the face is not in order.

The post-service record contains no reference to scars of the 
chest other than those associated with cyst removal.  The 
October 2000 VA examination was notable for xanthomas 
bilaterally on the eyelids, but was otherwise silent with 
respect to skin disability.  The September 2001 examiner 
noted scars on the arms, but did not make reference to any 
chest scars.  A May 2001 annual physical examination showed 
no rashes or lesions of the skin.  In a March 2004 Agent 
Orange examination, although the veteran's complaint of "skin 
burning around the neck and the chest" was acknowledged, 
objectively, there was no rash or discharge noted on the 
chest, and no diagnosis was included with respect to the 
chest.  An October 2005 letter from the veteran's private 
physician states that a sebaceous cyst was excised; however, 
that disability is already service connected.  

It is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service 
connection may not be granted unless a current disability 
exists].  Further, symptoms alone, without a finding of an 
underlying disorder, cannot be service-connected.  See 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

Accordingly, service connection is not warranted for this 
claimed disability.


ORDER

Entitlement to service connection for diabetes mellitus is 
denied.

Entitlement to service connection for skin cancer of the face 
is denied.

Entitlement to service connection for scars of the chest, not 
associated with sebaceous cysts, is denied.  




REMAND

Service connection was granted for sebaceous cyst residuals 
in September 1977.  Since that time, the veteran states that 
he has experienced numerous recurrences of cysts.  An October 
2005 letter from the veteran's private physician confirms 
that a cyst was removed from the veteran's chest.  However, 
it is unclear from the evidence of record whether any post-
service sebaceous cysts are attributable to the service-
connected sebaceous cyst residuals, or whether they represent 
separate and distinct disabilities, for which service 
connection is not in effect.  

In addition, the Board notes that the October 2005 letter 
noting the excision is dated after the most recent June 2005 
VA examination.  This indicates that the condition may have 
worsened since the most recent examination.  

VA's duty to assist the veteran includes obtaining a thorough 
and contemporaneous examination where necessary to reach a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  See also Snuffer v. Gober, 10 Vet. 
App. 400 (1997).

The Board also notes that the veteran has not been provided 
appropriate notice with respect to the effective-date element 
of his claim.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should send the 
veteran a letter requesting him to provide 
any pertinent evidence in his possession 
and any outstanding medical records 
pertaining to treatment or evaluation of 
his sebaceous cysts during the period of 
this claim, or the identifying information 
and any necessary authorization to enable 
the VA to obtain such records on his 
behalf.  He should also be provided 
appropriate notice with respect to the 
effective-date element of his claim. 

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or the 
AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to submit the outstanding 
evidence.

3.  Then, the veteran should be afforded 
an examination by a physician with 
appropriate expertise to determine the 
current manifestations and degree of 
severity of his service-connected 
sebaceous cyst residuals.  The claims 
folder must be made available to and 
reviewed by the examiner.

The examiner should be asked to describe 
all current sebaceous cysts and residuals 
thereof.  The examiner should also 
describe any symptomatology that is 
associated with the sebaceous cysts or 
residuals thereof.  

The examiner should state an opinion as to 
whether any current sebaceous cysts are 
related to the cysts removed in service, 
and whether there is a common disease 
process involved in the apparent 
recurrence of cysts since service.  

The examiner should also provide an 
opinion concerning the impact of the 
service-connected disability on the 
veteran's ability to work.  

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal is not granted to 
the veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


